DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This final action is in response to applicant’s amendment on June 03, 2022. Claims 9 and 17 was cancelled. Claims 1-8, 10-16 and 18-20 are pending and have been considered as follows.

Response to Arguments
	Applicant’s amendments/arguments with respect to the objections to Claim(s) have been fully considered and are persuasive. Therefore, the objections to claim(s) has been withdrawn.
	Applicant’s arguments/amendments with respect to claim interpterion under 35 U.S.C. 112(f) have been fully considered and are persuasive. Therefore, the claim interpterion has been withdrawn.
	Applicant’s arguments/amendments with respect to rejections of claims under 35 U.S.C. 102/103 have been fully considered, but are moot because the new ground of rejection does not only rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-13, 16, 18-20 are rejected under 35 U.S.C. 103 as being obvious by Lim
	
	Regarding claim 1, Lim teaches a mobile work machine ([0003] vehicle) comprising: 
	a propulsion subsystem that propels the mobile work machine about a worksite ([0060] engine); 
	a steering subsystem that steers the mobile work machine about the worksite (Fig. 9 and Fig. 10, [0062], When the steering wheel 200 is rotated counter clockwise the steering rack 210 turns the wheels 220 to the left);
	Lim does not explicitly teach but Kean teaches a stability determination system that determines a travel speed at which the mobile work machine will become unstablety based on a characteristic of the steering subsystem ([0078]- [0079], [0083] in order to avoid the unstable state at the particular position. For example, block 326 can include controlling machine 102 to change a steering angle relative to a slope angle, change a position of movable element 107, reduce a load on machine 102, change a travel speed, among a wide variety of other changes or adjustments to automatically or semi-automatically control machine 102 to avoid the unstable state. ) and a control system that controls the mobile work machine to reduce a travel speed of the mobile work machine based on the determined travel speed ([0024], [0087] At block 414, stability detection and control system 104 uses dynamic stability controller 262 to control machine 102 to not only restrict out certain control signals but to also generate positive control signals to avoid the unstable state at the position, based on the restriction control signal generated at block 412. For instance, block 414 includes providing an indication of the restriction signal to communication component 248, which communicates the indication to communication system 216 and control system 218. Further, controller 262 can automatically generate control signals to control the controllable subsystems to maintain stability (e.g., lower the bucket, reduce speed, control turning angle, etc.)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and reducing a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain stability ([0001], Kean ) and predictably applied it to improve vehicle stability control of Lim.

	Regarding claim 2, Lim teaches wherein the steering subsystem comprises a steering sensor which generates the characteristic of the steering subsystem as a turn radius signal that is indicative of a turn radius of the mobile work machine ([0049] the severity of the turn 13, measured by the turning radius of the turn. A small turning radius creates a higher centrifugal force and requires a greater tilt to maintain stability. The turning radius can be evaluated again by linking a sensor to the steering wheel system or by measuring the angular deviation of the wheels from a linear path. More sophisticated sensors such a GPS sensor or an accelerometer can be used to measure the exact instantaneous direction of the vehicle which can be converted into a turning radius);
	Lim does not explicitly teach but Kean teaches wherein the stability determination system determines the travel speed at which the mobile work machine will become unstable[0062], [0087] control turning angle).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and reducing a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain stability ([0001], Kean ) and predictably applied it to improve vehicle stability control of Lim.

	Regarding claim 3, Lim teaches wherein the steering sensor senses a wheel angle relative to a frame of the mobile work machine ([0049] The turning radius can be evaluated again by linking a sensor to the steering wheel system or by measuring the angular deviation of the wheels from a linear path. more sophisticated sensors such a GPS sensor or an accelerometer can be used to measure the exact instantaneous direction of the vehicle which can be converted into a turning radius).

	Regarding claim 4, Lim teaches wherein the stability determination system comprises center of gravity determination logic that determines a center of gravity of the mobile work machine and wherein the travel speed at which the mobile work machine will become unstablety is determined based further on the center of gravity ([0008]- [0009], [0029]- [0045], [0052], evaluation of the center of gravity 21. The location of the center of gravity is a critical factor in understanding a vehicle tilt and predicting the potential for a vehicle rollover; VI - center of gravity Height sensor at 21 in Fig 2). 

	Regarding claim 5, Lim teaches wherein the center of gravity determination logic receives a ballast weight, a load weight, a ballast position, and a load position and determines the center of gravity based on the ballast weight, the load weight, the ballast position and the load position ([0008]-[0009], shifting weight or ballast to move the center of gravity toward the side of the vehicle tending to lift up during a turning condition; [0060] and [0052], the position of the center of gravity can be mathematically determined from the mass of the individual elements of the vehicle along with the location and mass of the vehicle cargo and passengers; [0050] the weight of the vehicle can be measured from the weight meter installed on the vehicle shocks or estimated from the manufacture provided empty weight of the vehicle plus any cargo and passengers that occupy the vehicle. These inputs are delivered to the central processing unit 100 for further evaluation).

	Regarding claim 6, Lim teaches wherein the propulsion subsystem comprises a speed sensor which generates a speed signal indicative of a current travel speed of the mobile work ([0063]-[0064] If the vehicle is in motion then the speed of the vehicle is determined from the speed sensor and communicated to the central processing unit; Fig. 1 shows that active tile control is based on an input of Speed Sensor; The speed of the vehicle can be input from the speedometer of the vehicle).
	
	Regarding claim 7, Lim does not explicitly teach but Kean teaches wherein the control system controls the mobile work machine based on the current travel speed of the mobile work machine and the travel speed at which the mobile work machine will become unstable (Kean, [0024], [0087]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and reducing a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain the stability ([0001], Kean ) and predictably applied it to improve vehicle stability control of Lim.

	Regarding claim 8, Lim does not explicitly teach but Kean teaches wherein the control system references a stability lookup table to determine the travel speed at which the mobile work machine will become unstable ([0060]- [0064] look-up component). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and reducing a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain the stability ([0001], Kean ) and predictably applied it to improve vehicle stability control of Lim.
	
	Regarding claim 12, Lim teaches a computer implemented method (Fig. 8) of controlling a mobile machine ([0003] vehicle), the method comprising: 	
	determining a center of gravity of the mobile machine ([0008]- [0009], [0029]- [0045], [0052] evaluation of the center of gravity 21. The location of the center of gravity is a critical factor in understanding a vehicle tilt and predicting the potential for a vehicle rollover; VI center of gravity Height sensor at 21 in Fig 2); 
	determining a turn radius of the mobile machine ([0049] the severity of the turn 13, measured by the turning radius of the turn; A small turning radius creates a higher centrifugal force and requires a greater tilt to maintain stability, [0054], [0065] and [0068]); 
	Lim does not explicitly teach but Kean teaches identifying a speed at which the mobile work machine will become unstable turn based on the center of gravity and the radius of the mobile machine ([0020]- [0026], [0057]- [0059], [0074], [0087]) and a controlling a travel speed of the mobile machine based on the identified speed ([0024], [0087]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and reducing a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain stability ([0001], Kean ) and predictably applied it to improve vehicle stability control of Lim. 
	
	Regarding claim 13, Lim does not explicitly teaches but Kean wherein determining the center of gravity comprises: 
	receiving a load sensor signal from a load sensor ([0032]-[0033], load sensor. )
	determining a weight of a load carried by the mobile machine on the load sensor signal ([0020]- [0022] The center of gravity of machine 102 can be determined based on a position of movable element 107 relative to frame 121, and a weight of material 115 in movable element 107, among a variety of other information corresponding to a static stability of machine 102. Machine 102 also has a dynamic stability); and 
	wherein determining the center of gravity is based on the load mass ([0020]- [0022] The center of gravity of machine 102 can be determined based on a position of movable element 107 relative to frame 121, and a weight of material 115 in movable element 107, among a variety of other information corresponding to a static stability of machine 102. Machine 102 also has a dynamic stability). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and reducing a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain stability ([0001], Kean ) and predictably applied it to improve vehicle stability control of Lim. 

	Regarding claim 16, Lim teaches wherein determining the turn radius of the mobile machine comprises: receiving a steering sensor signal from a steering subsystem sensor ([0049] the severity of the turn 13, measured by the turning radius of the turn. A small turning radius creates a higher centrifugal force and requires a greater tilt to maintain stability. The turning radius can be evaluated again by linking a sensor to the steering wheel system or by measuring the angular deviation of the wheels from a linear path. More sophisticated sensors such a GPS sensor or an accelerometer can be used to measure the exact instantaneous direction of the vehicle which can be converted into a turning radius, [0065] detects the steering angle to get the present turning radius); 
	determining a wheel angle based on the steering sensor signal ([0065]); and 
	wherein determining the turn radius of the mobile machine is based on the wheel angle ([0065]). 
	
	Regarding claim 18, Lim teaches a control system (Lim, Fig, 8) for a mobile machine, the control system comprising:
	 speed determination logic that receives a speed sensor signal indicative of a current travel speed of the front and generates a speed signal based on the speed sensor signal (Lim, [0063]-[0064] If the vehicle is in motion then the speed of the vehicle is determined from the speed sensor and communicated to the central processing unit; Fig. 1 shows that active tile control is based on an input of Speed Sensor; The speed of the vehicle can be input from the speedometer of the vehicle); 
	center of gravity determination logic that receives determines a center of gravity of the front loader equipment mobile machine and generates a center of gravity signal (Lim, [0008]-[0009], [0029]-[0045], [0052] evaluation of the center of gravity 21. The location of the center of gravity is a critical factor in understanding a vehicle tilt and predicting the potential for a vehicle rollover; VI center of gravity Height sensor at 21 in Fig 2, front loader equipped will be discussed later); 
	 turn radius determination logic that receives a steering subsystem sensor signal and generates a turn radius signal based on the steering subsystem sensor signal ([0049]); and 
stability factor determination logic that determines a stability factor based on the speed signal, the center of gravity signal and the turn radius signal (Fig. 8 and [0009] relies on various inputs from sensors positioned throughout the vehicle to interpret conditions such as vehicle speed, turning radius and vehicle weight).
Lim does not explicitly teach but Kean teaches the specific limitations of a front loader equipped mobile machine (Kean, 115 in Fig. 1) and stability factor determination logic that identifies a travel speed at which the front loader equipped mobile machine will likely tip, the center of gravity signal and the turn radius signal ( [0020]-[0026], [0057]-[0059], [0074], [0078]-[0079], [0083], [0087]); and control logic that controls the front loader equipped mobile machine based on the current travel speed of the front loader equipped mobile machine and the identified travel speed at which the front loader equipped mobile machine will likely tips ([0017], [0024], [0078]); 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and controlling a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain stability ([0001], Kean) and predictably applied it to improve vehicle stability control of Lim. 

	Regarding claim 19, Lim as modified by Kean teach the center of gravity determination logic comprises: machine contribution logic that determines a machine contribution to the center of gravity (Lim, [0052] The position of the center of gravity can be mathematically determined from the mass of the individual elements of the vehicle along with the location and mass of the vehicle cargo and passengers);
	ballast contribution logic that determines a ballast contribution to the center of gravity (Lim [0008] and [0060], a shifting weight or ballast to move the center of gravity toward the side of the vehicle tending to lift up during a turning condition); 	
	load contribution logic that determines a load contribution to the center of gravity (Lim, [0052]); and 
	wherein the center of gravity determination logic determines the center of gravity based on the machine contribution, the ballast contribution and the load contribution (Lim, [0052]). 
	Lim does not explicitly teach but Kean teaches load determination logic that receives a load sensor signal and determines a load characteristic ([0032], [0038]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and controlling a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain stability ([0001], Kean ) and predictably applied it to improve vehicle stability control of Lim.
	Regarding claim 20, Lim does not explicitly teach but Kean teaches wherein the control logic controls the front loader equipped mobile machine (115 in Fig. 1) by reducing a travel speed of the front loader equipped mobile machine ([0024], [0089]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle stability control, as taught by Lim, determining a travel speed at which a vehicle will become unstablety based on a characteristic of the steering subsystem and controlling a travel speed based on the determined travel speed, as taught by Kean, as Lim and Kean are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using reducing the vehicle speed to maintain stability ([0001], Kean ) and predictably applied it to improve vehicle stability control of Lim. 


Claims 10 is rejected under 35 U.S.C. 103 as being obvious over by Lim (US20060076741 A1) in view of Kean (US 20200032488 A1) and further in view of Smith (GB2290149A).

	Regarding claim 10, Lim as modified by Kean does not explicitly teach but Smith teaches the limitations of wherein the control system controls the mobile work machine to alert an operator of a stability hazard (GB2290149A Machine Translation, the paragraph crossing page 2 and page 3, A sensor detects the speed of the vehicle and continually adjusts the maximum load or overturning condition to suit. If the vehicle loading achieves or exceeds this reduced setting, a warning is given and the operator can reduce speed accordingly. Alternatively, as the reduced maximum exceeds this reduced setting, a warning is given and the operator can reduce speed accordingly; paragraph at middle of page 2, the output from the sensors can be used for visual or audible warning to the operator, including graduated levels of warning or, alternatively, to reduce the level of danger by automated control, or limitation of manual control).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle stability control, as taught by Lim as modified by Kean, alerting an operator of a stability hazard, as taught by Smith, as Lim, Kean, Smith are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of reducing vehicle speed to prevent a serious safety hazard (3rd paragraph on page 2, GB2290149A Machine Translation) and predictably applied it to improve vehicle stability control of Lim as modified by Kean.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over by Lim (US20060076741 A1) in view of Kean (US 20200032488A1) in view of Smith (GB2290149A) and further in view of Murata (US 20180251066).
	Regarding claim 11, Lim as modified by Kean as modified by Smith does not explicitly teach but Murata teaches wherein the control system further controls the mobile work machine to apply a restrictive force on a user interface mechanism to alert the operator of the stability hazard (Murata, [0013], the alert system includes: a first alert device that alerts a driver in a tactile manner through a steering wheel; a sensor that detects a force applied to the steering wheel; [0003] alerts the driver that the vehicle is highly likely to depart from the lane by vibrating a driver's seat or a steering wheel). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle stability control, as taught by Lim modified by Kean as modified by Smith, alerting an operator of a stability hazard, as taught by Smith, as Lim, Kean, Murata, and Smith are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of applying the restrict force on the steering wheel to alert the driver the vehicle is highly likely in an unsafe status ([0007], Murata) and predictably applied it to improve vehicle stability control of Lim modified by Kean as modified by Smith.

Claim 14-15 are rejected under 35 U.S.C. 103 as being obvious over by Lim (US 20060076741 A1) in view of Kean (US 20200032488A1) and further in view of Hasegawa (US 20200393839A1). 
	
	Regarding claim 14, Lim as modified by Kean does not explicitly teach but Hasegawa teaches the limitations of wherein the load sensor comprises a hydraulic pressure gauge and the load sensor signal is indicative of a hydraulic pressure of one or more hydraulic cylinders that support at least a portion of the weight of the load (Hasegawa, [0079], the weight measuring sensor 71 may be a pressure sensor measuring oil pressure of a lift cylinder for lifting-lowering the fork 62 or a load sensor arranged to measure a load acting on the fork 62).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle stability control, as taught by Lim as modified by Kean, load sensors, as taught by Hasegawa, as Lim, Matsunag, Hasegawa are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using load sensors to detect load weight ([0078], Hasegawa) and predictably applied it to improve vehicle stability control of Lim as modified by Kean.

	Regarding claim 15, while Lim as modified by Kean teaches receiving a load position sensor signal from a load position sensor (Kean [0020]- [0024]), Lim as modified by Kean does not explicitly teach but Hasegawa teaches the limitations of wherein determining the center of gravity further comprises: determining a load position based on the load position sensor signal ([0032]-[0038]); and 
	wherein determining the center of gravity is based on the load position (at least [0018]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle stability control, as taught by Lim as modified by Kean, load sensors, as taught by Hasegawa, as Lim, Matsunag, Hasegawa are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using load sensors to detect load weight ([0078], Hasegawa) and predictably applied it to improve vehicle stability control of Lim as modified by Kean.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./         Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666